UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06199 The Nottingham Investment Trust II (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices) (Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: July 1, 2009 - June 30, 2010 PROXY VOTING RECORDS EARNEST PARTNERS FIXED INCOME TRUST There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Brown Capital Management Small Company Fund Abaxis, Inc. Ticker Security ID: Meeting Date Meeting Status ABAX CUSIP 002567105 10/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clinton Severson Mgmt For For For Elect Richard Bastiani Mgmt For For For Elect Henk Evenhuis Mgmt For For For Elect Prithipal Singh Mgmt For For For Elect Ernest Tucker, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Accelrys Inc Ticker Security ID: Meeting Date Meeting Status ACCL CUSIP 00430U103 06/30/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Shares Pursuant to the Merger/Acquisition Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Accelrys, Inc. Ticker Security ID: Meeting Date Meeting Status ACCL CUSIP 00430U103 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Max Carnecchia Mgmt For For For Elect Christopher Steffen Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against ACI Worldwide, Inc Ticker Security ID: Meeting Date Meeting Status ACIW CUSIP 004498101 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alfred Berkeley, III Mgmt For For For Elect John Curtis Mgmt For For For Elect Philip Heasley Mgmt For For For Elect James McGroddy Mgmt For For For Elect Harlan Seymour Mgmt For For For Elect John Shay, Jr. Mgmt For For For Elect John Stokely Mgmt For For For Brown Capital Management Small Company Fund Elect Jan Suwinski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Affymetrix, Inc. Ticker Security ID: Meeting Date Meeting Status AFFX CUSIP 00826T108 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stephen Fodor Mgmt For For For 2 Elect Kevin King Mgmt For For For 3 Elect Paul Berg Mgmt For Against Against 4 Elect Nelson Chan Mgmt For For For 5 Elect John Diekman Mgmt For For For 6 Elect Gary Guthart Mgmt For Against Against 7 Elect Jami Dover Nachtsheim Mgmt For For For 8 Elect Robert Trice Mgmt For For For 9 Elect Robert Wayman Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to the 2000 Equity Incentive Plan Mgmt For For For Albany Molecular Research, Inc. Ticker Security ID: Meeting Date Meeting Status AMRI CUSIP 012423109 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect ThomasD'Ambra Mgmt For For For Elect Veronica Jordan Mgmt For For For 2 Ratification of Auditor Mgmt For For For American Software, Inc. Ticker Security ID: Meeting Date Meeting Status AMSWA CUSIP 029683109 08/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Dennis Hogue Mgmt For For For Elect John Jarvis Mgmt For For For Elect James Miller, Jr. Mgmt For For For 2 Amendment to the 2001 Stock Plan Mgmt For Against Against 3 Ratification of Stock Plan Conversion Mgmt For For For Brown Capital Management Small Company Fund ANSYS, Inc. Ticker Security ID: Meeting Date Meeting Status ANSS CUSIP 03662Q105 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jacqueline Morby Mgmt For For For Elect Michael Thurk Mgmt For For For 2 Ratification of Auditor Mgmt For For For Balchem Corporation Ticker Security ID: Meeting Date Meeting Status BCPC CUSIP 057665200 06/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dino Rossi Mgmt For For For Elect Elaine Wedral Mgmt For For For 2 Ratification of Auditor Mgmt For For For Blackbaud, Inc. Ticker Security ID: Meeting Date Meeting Status BLKB CUSIP 09227Q100 06/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marc Chardon Mgmt For For For Elect John McConnell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Bruker Corporation Ticker Security ID: Meeting Date Meeting Status BRKR CUSIP 116794108 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wolf-Dieter Emmerich Mgmt For For For Elect Brenda Furlong Mgmt For For For Elect Frank Laukien Mgmt For For For Elect Richard Packer Mgmt For For For 2 2010 Incentive Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund CARBO Ceramics Inc. Ticker Security ID: Meeting Date Meeting Status CRR CUSIP 140781105 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sigmund L. Cornelius Mgmt For For For Elect James B. Jennings Mgmt For For For Elect Gary A. Kolstad Mgmt For For For Elect H. E. Lentz, Jr. Mgmt For For For Elect Randy L. Limbacher Mgmt For For For Elect William C. Morris Mgmt For For For Elect Robert S. Rubin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cognex Corporation Ticker Security ID: Meeting Date Meeting Status CGNX CUSIP 192422103 04/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Shillman Mgmt For For For Elect Anthony Sun Mgmt For For For Concur Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status CNQR CUSIP 206708109 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Canfield Mgmt For For For Elect GordonEubanks Mgmt For For For 2 Ratification of Auditor Mgmt For For For Diodes Incorporated Ticker Security ID: Meeting Date Meeting Status DIOD CUSIP 254543101 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. H. Chen Mgmt For For For Elect Michael Giordano Mgmt For For For Elect L.P. Hsu Mgmt For For For Elect Keh-Shew Lu Mgmt For For For Elect Raymond Soong Mgmt For Withhold Against Elect John Stich Mgmt For For For Elect Michael Tsai Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund Dionex Corporation Ticker Security ID: Meeting Date Meeting Status DNEX CUSIP 254546104 10/26/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Anderson Mgmt For For For Elect A. Blaine Bowman Mgmt For For For Elect Frank Witney Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Riccardo Pigliucci Mgmt For For For Elect Michael Pope Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dolby Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status DLB CUSIP 25659T107 02/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ray Dolby Mgmt For For For Elect Kevin Yeaman Mgmt For For For Elect Peter Gotcher Mgmt For For For Elect Nicholas Donatiello, Jr. Mgmt For For For Elect Ted Hall Mgmt For For For Elect Bill Jasper Mgmt For For For Elect Sanford Robertson Mgmt For For For Elect Roger Siboni Mgmt For For For Elect Avadis Tevanian, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For DTS, Inc. Ticker Security ID: Meeting Date Meeting Status DTSI CUSIP 23335C101 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Gregory Ballard Mgmt For For For Elect Bradford Duea Mgmt For For For Elect CraigAndrews Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund Dynamic Materials Corporation Ticker Security ID: Meeting Date Meeting Status BOOM CUSIP 267888105 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect DeanAllen Mgmt For For For Elect Yvon Cariou Mgmt For For For Elect Bernard Hueber Mgmt For For For Elect Gerard Munera Mgmt For For For Elect Richard Graff Mgmt For For For Elect Rolf Rospek Mgmt For For For 2 Ratification of Auditor Mgmt For For For FEI Company Ticker Security ID: Meeting Date Meeting Status FEIC CUSIP 30241L109 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Bock Mgmt For For For Elect Wilfred Corrigan Mgmt For For For Elect Don Kania Mgmt For For For Elect Thomas Kelly Mgmt For For For Elect William Lattin Mgmt For For For Elect Jan Lobbezoo Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect James Richardson Mgmt For For For Elect Richard Wills Mgmt For For For 2 Amendment to the 1995 Stock Incentive Plan Mgmt For For For 3 Amendment to the Employee Share Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For FLIR Systems, Inc. Ticker Security ID: Meeting Date Meeting Status FLIR CUSIP 302445101 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Carter Mgmt For For For Elect Michael Smith Mgmt For For For Elect John Wood, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund Gen-Probe Incorporated Ticker Security ID: Meeting Date Meeting Status GPRO CUSIP 36866T103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carl Hull Mgmt For For For 2 Elect Armin Kessler Mgmt For For For 3 Elect Lucy Shapiro Mgmt For For For 4 Ratification of Auditor Mgmt For Against Against 5 Election of Brian A. McNamee to the Company's Board of Directors Mgmt For For For Green Mountain Coffee Roasters, Inc. Ticker Security ID: Meeting Date Meeting Status GMCR CUSIP 393122106 03/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Carlini Mgmt For For For Elect Douglas Daft Mgmt For For For Elect Hinda Miller Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Amendment to the 2006 Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Hittite Microwave Corporation Ticker Security ID: Meeting Date Meeting Status HITT CUSIP 43365Y104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Daly Mgmt For For For Elect Ernest Godshalk Mgmt For For For Elect Rick Hess Mgmt For For For Elect Adrienne Markham Mgmt For For For Elect Brian McAloon Mgmt For For For Elect Cosmo Trapani Mgmt For For For Elect Franklin Weigold Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund Human Genome Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status HGSI CUSIP 444903108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Danzig Mgmt For For For Elect Jurgen Drews Mgmt For For For Elect Maxine Gowen Mgmt For For For Elect Tuan Ha-Ngoc Mgmt For For For Elect Argeris Karabelas Mgmt For For For Elect John LaMattina Mgmt For For For Elect Augustine Lawlor Mgmt For For For Elect H. Thomas Watkins Mgmt For For For Elect Robert Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For Immucor, Inc. Ticker Security ID: Meeting Date Meeting Status BLUD CUSIP 452526106 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Clouser Mgmt For For For Elect Gioacchino De Chirico Mgmt For For For Elect Ralph Eatz Mgmt For For For Elect Paul Holland Mgmt For For For Elect Ronny Lancaster Mgmt For For For Elect Chris Perkins Mgmt For For For Elect Joseph Rosen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Shareholder Rights Plan Mgmt For Against Against Incyte Corporation Ticker Security ID: Meeting Date Meeting Status INCY CUSIP 45337C102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard De Schutter Mgmt For For For Elect Barry Ariko Mgmt For For For Elect Julian Baker Mgmt For For For Elect Paul Brooke Mgmt For For For Elect Paul Friedman Mgmt For For For Elect John Niblack Mgmt For For For Elect Roy Whitfield Mgmt For For For 2 2010 Stock Incentive Plan Mgmt For For For Brown Capital Management Small Company Fund 3 Amendment to the 1997 Employee Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Incyte Corporation Ticker Security ID: Meeting Date Meeting Status INCY CUSIP 45337C102 11/24/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Iris International, Inc. Ticker Security ID: Meeting Date Meeting Status IRIS CUSIP 46270W105 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Adams Mgmt For For For Elect Steven Besbeck Mgmt For For For Elect Cesar Garcia Mgmt For For For Elect Beth Karlan Mgmt For For For Elect Michael Matte Mgmt For For For Elect Richard Nadeau Mgmt For For For Elect Rick Timmins Mgmt For For For Elect Edward Voboril Mgmt For For For Elect Stephen Wasserman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kendle International Inc. Ticker Security ID: Meeting Date Meeting Status KNDL CUSIP 48880L107 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Candace Kendle Mgmt For Withhold Against Elect Christopher Bergen Mgmt For Withhold Against Elect Robert Buck Mgmt For Withhold Against Elect G. Steven Geis Mgmt For Withhold Against Elect Donald Harrison Mgmt For Withhold Against Elect Timothy Johnson Mgmt For Withhold Against Elect Timothy Mooney Mgmt For Withhold Against Elect Frederick Russ Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund Kensey Nash Corporation Ticker Security ID: Meeting Date Meeting Status KNSY CUSIP 490057106 12/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Kaufmann Mgmt For Withhold Against Elect Walter Maupay, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Macrovision Solutions Corporation Ticker Security ID: Meeting Date Meeting Status MVSN CUSIP 55611C108 07/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alfred Amoroso Mgmt For For For Elect Andrew Ludwick Mgmt For For For Elect Alan Earhart Mgmt For For For Elect Robert Majteles Mgmt For For For Elect James Meyer Mgmt For For For Elect James O'Shaughnessy Mgmt For For For Elect Ruthann Quindlen Mgmt For For For 2 Company Name Change Mgmt For For For 3 Ratification of Auditor Mgmt For For For Manhattan Associates, Inc. Ticker Security ID: Meeting Date Meeting Status MANH CUSIP 562750109 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Huntz, Jr. Mgmt For For For Elect Dan Lautenbach Mgmt For For For Elect Thomas Noonan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Measurement Specialties, Inc. Ticker Security ID: Meeting Date Meeting Status MEAS CUSIP 583421102 09/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Barry Uber Mgmt For For For Elect Satish Rishi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund MEDASSETS, INC. Ticker Security ID: Meeting Date Meeting Status MDAS CUSIP 584045108 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bardis Mgmt For For For Elect Harris Hyman IV Mgmt For For For Elect Terrence Mulligan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Employee Stock Purchase Plan Mgmt For For For Medicis Pharmaceutical Corporation Ticker Security ID: Meeting Date Meeting Status MRX CUSIP 584690309 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Pietrangelo Mgmt For For For 2 Elect Lottie Shackelford Mgmt For For For 3 Elect Jonah Shacknai Mgmt For For For 4 Ratification of Auditor Mgmt For For For Meridian Bioscience, Inc. Ticker Security ID: Meeting Date Meeting Status VIVO CUSIP 589584101 01/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Anderson Mgmt For For For 2 Elect James Buzard Mgmt For For For 3 Elect John Kraeutler Mgmt For For For 4 Elect Gary Kreider Mgmt For For For 5 Elect William Motto Mgmt For For For 6 Elect David Phillips Mgmt For For For 7 Elect Robert Ready Mgmt For For For 8 Ratification of Auditor Mgmt For For For Neogen Corporation Ticker Security ID: Meeting Date Meeting Status NEOG CUSIP 640491106 10/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect LonBohannon Mgmt For For For Elect A. Charles Fischer Mgmt For For For Brown Capital Management Small Company Fund Elect Richard Crowder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Insider Trading ShrHldr Against Against For NetScout Systems, Inc. Ticker Security ID: Meeting Date Meeting Status NTCT CUSIP 64115T104 09/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victor DeMarines Mgmt For For For Elect Vincent Mullarkey Mgmt For For For 2 Ratification of Auditor Mgmt For For For NIC Inc. Ticker Security ID: Meeting Date Meeting Status EGOV CUSIP 62914B100 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Harry Herington Mgmt For For For Elect Art Burtscher Mgmt For For For Elect Daniel Evans Mgmt For For For Elect Ross Hartley Mgmt For For For Elect Alexander Kemper Mgmt For For For Elect William Lyons Mgmt For For For Elect Pete Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nuance Communications, Inc. Ticker Security ID: Meeting Date Meeting Status NUAN CUSIP 67020Y100 01/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Paul Ricci Mgmt For For For 2 Elect Robert Teresi Mgmt For For For 3 Elect Robert Frankenberg Mgmt For For For 4 Elect Katharine Martin Mgmt For Against Against 5 Elect Patrick Hackett Mgmt For For For 6 Elect William Janeway Mgmt For For For 7 Elect Mark Myers Mgmt For For For 8 Elect Philip Quigley Mgmt For For For 9 Amendment to the 2000 Stock Plan Mgmt For For For 10 Amendment to the 1995 Employee Stock Purchase Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund PROS Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status PRO CUSIP 74346Y103 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Albert Winemiller Mgmt For For For Elect Ronald Woestemeyer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Quality Systems, Inc. Ticker Security ID: Meeting Date Meeting Status QSII CUSIP 747582104 08/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Murray Brennan Mgmt For For For Elect George Bristol Mgmt For For For Elect Patrick Cline Mgmt For For For Elect Joseph Davis Mgmt For For For Elect Ahmed Hussein Mgmt For For For Elect Philip Kaplan Mgmt For For For Elect Russell Pflueger Mgmt For For For Elect Steven Plochocki Mgmt For For For Elect Sheldon Razin Mgmt For For For 2 Ratification of Auditor Mgmt For For For ROVI CORPORATION Ticker Security ID: Meeting Date Meeting Status ROVI CUSIP 779376102 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alfred Amoroso Mgmt For For For Elect Andrew Ludwick Mgmt For For For Elect Alan Earhart Mgmt For For For Elect James Meyer Mgmt For For For Elect James O'Shaughnessy Mgmt For For For Elect Ruthann Quindlen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Small Company Fund SPSS Inc. Ticker Security ID: Meeting Date Meeting Status SPSS CUSIP 78462K102 10/02/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Sun Hydraulics Corporation Ticker Security ID: Meeting Date Meeting Status SNHY CUSIP 866942105 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marc Bertoneche Mgmt For For For Elect Philippe Lemaitre Mgmt For For For Elect Ferdinand Megerlin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Symyx Technologies Inc Ticker Security ID: Meeting Date Meeting Status SMMX CUSIP 87155S108 06/30/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Techne Corporation Ticker Security ID: Meeting Date Meeting Status TECH CUSIP 878377100 10/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Oland Mgmt For For For Elect Roger Lucas Mgmt For For For Elect Howard O'Connell Mgmt For For For Elect Randolph Steer Mgmt For For For Elect Robert Baumgartner Mgmt For For For Elect Charles Dinarello Mgmt For For For Elect Karen Holbrook Mgmt For For For Elect John Higgins Mgmt For For For 2 Authorization of Board to Set Board Size Mgmt For For For Brown Capital Management Small Company Fund Tyler Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status TYL CUSIP 902252105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Brattain Mgmt For For For Elect J. Luther King, Jr. Mgmt For For For Elect John S. Marr, Jr. Mgmt For For For Elect G. Stuart Reeves Mgmt For For For Elect Michael D. Richards Mgmt For For For Elect Dustin Womble Mgmt For For For Elect John Yeaman Mgmt For For For 2 2010 Stock Option Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Brown Capital Management International Equity Fund Asatsu-DK Ticker Security ID: Meeting Date Meeting Status CINS J03014107 03/30/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Masao Inagaki Mgmt For For For 3 Elect Kohichiroh Naganuma Mgmt For For For 4 Elect Yohji Shimizu Mgmt For For For 5 Elect Takeo Hishiyama Mgmt For For For 6 Elect Jiroh Kitamura Mgmt For For For 7 Elect Kazuhiko Narimatsu Mgmt For For For 8 Elect Osamu Okayasu Mgmt For For For 9 Elect Toshiyuki Inoue Mgmt For For For 10 Elect Shinichi Ueno Mgmt For For For 11 Elect Yoshiki Uemura Mgmt For For For 12 Elect Hirosh Nakazato Mgmt For For For 13 Elect Sir Martin Sorrell Mgmt For For For 14 Retirement Allowances for Directors Mgmt For For For Azimut Holding S.p.A. Ticker Security ID: Meeting Date Meeting Status AZM CINS T0783G106 04/27/2010 Voted Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 3 Election of Directors Mgmt For For For 4 Election of Statutory Auditors Mgmt For For For 5 Long-Term Incentive Plan Mgmt For For For 6 Authority to Trade in Company Stock Mgmt For For For 7 Amendments to Articles Mgmt For Against Against Barclays PLC Ticker Security ID: Meeting Date Meeting Status BARC CINS G08036124 04/30/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Reuben Jeffrey III Mgmt For For For 4 Elect Marcus Agius Mgmt For For For 5 Elect David Booth Mgmt For For For 6 ElectSir Richard Broadbent Mgmt For For For 7 Elect Sir Michael Rake Mgmt For For For 8 Elect Sir Andrew Likierman Mgmt For For For Brown Capital Management International Equity Fund 9 Elect Christopher Lucas Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authorisation of Political Donations Mgmt For Against Against 13 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 17 Adoption of New Articles Mgmt For For For 18 Approval of SAYE Sharesave Plan Mgmt For For For Bayerische Motoren Werke AG (BMW) Ticker Security ID: Meeting Date Meeting Status BMW CINS D12096109 05/18/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Acts Mgmt For For For 6 Ratification of Supervisory Board Acts Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Elect Henning Kagermann Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Compensation Policy Mgmt For For For 11 Intra-company Contracts/Control Agreements Mgmt For For For BP PLC Ticker Security ID: Meeting Date Meeting Status BP CINS G12793108 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Elect Paul Anderson Mgmt For For For 4 Elect Antony Burgmans Mgmt For For For 5 Elect Cynthia Carroll Mgmt For For For 6 Elect Sir William Castell Mgmt For For For Brown Capital Management International Equity Fund 7 Elect Iain Conn Mgmt For For For 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For For For 10 Elect Robert Dudley Mgmt For For For 11 Elect Douglas Flint Mgmt For For For 12 Elect Byron Grote Mgmt For For For 13 Elect Anthony Hayward Mgmt For For For 14 Elect Andrew Inglis Mgmt For For For 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For For For 17 Appointment of Auditor and Authority to Set Fees Mgmt For For For 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 21 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 22 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 23 Renewal of Executive Directors' Incentive Plan Mgmt For Against Against 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding Report on Sunrise SAGD Project ShrHldr Against Against For 26 Non-Voting Meeting Note N/A N/A N/A N/A 27 Non-Voting Meeting Note N/A N/A N/A N/A 28 Non-Voting Meeting Note N/A N/A N/A N/A 29 Non-Voting Meeting Note N/A N/A N/A N/A 30 Non-Voting Meeting Note N/A N/A N/A N/A 31 Non-Voting Meeting Note N/A N/A N/A N/A 32 Non-Voting Meeting Note N/A N/A N/A N/A C&C Group plc Ticker Security ID: Meeting Date Meeting Status GCC ISIN IE00B010DT83 08/28/2009 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect John Dunsmore Mgmt For For For 4 Elect Stephen Glancey Mgmt For For For 5 Elect John Burgess Mgmt For For For 6 Elect Richard Holroyd Mgmt For For For 7 Elect Breege O'Donoghue Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For Brown Capital Management International Equity Fund 12 Authority to Reissue Treasury Shares Mgmt For For For 13 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For C&C Group plc Ticker Security ID: Meeting Date Meeting Status GCC ISIN IE00B010DT83 09/25/2009 Voted Meeting Type Country of Trade Special Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Canadian Natural Resources Ltd. Ticker Security ID: Meeting Date Meeting Status CNQ CUSIP 136385 05/06/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Catherine Best Mgmt For For For Elect N. Murray Edwards Mgmt For For For Elect Gary Filmon Mgmt For For For Elect Gordon Giffin Mgmt For For For Elect Steve Laut Mgmt For For For Elect Keith MacPhail Mgmt For For For Elect Allan Markin Mgmt For For For Elect Frank McKenna Mgmt For For For Elect James Palmer Mgmt For For For Elect Eldon Smith Mgmt For For For Elect David Tuer Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Stock Split Mgmt For For For 4 Amendment to the Employee Stock Option Plan Mgmt For For For Canadian Natural Resources Ltd. Ticker Security ID: Meeting Date Meeting Status CNQ CINS 136385101 05/06/2010 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Elect Catherine Best Mgmt For For For 4 Elect N. Murray Edwards Mgmt For For For 5 Elect Gary Filmon Mgmt For For For 6 Elect Gordon Giffin Mgmt For For For Brown Capital Management International Equity Fund 7 Elect Steve Laut Mgmt For For For 8 Elect Keith MacPhail Mgmt For For For 9 Elect Allan Markin Mgmt For For For 10 Elect Frank McKenna Mgmt For For For 11 Elect James Palmer Mgmt For For For 12 Elect Eldon Smith Mgmt For For For 13 Elect David Tuer Mgmt For For For 14 Appointment of Auditor and Authority to Set Fees Mgmt For For For 15 Stock Split Mgmt For For For 16 Amendment to the Employee Stock Option Plan Mgmt For For For 17 Transaction of Other Business Mgmt Abstain Abstain For Chaoda Modern Agriculture Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G2046Q107 11/27/2009 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect KWOK Ho Mgmt For Against Against 5 Elect FUNG Chi Kin Mgmt For Against Against 6 Elect TAM Ching Ho Mgmt For Against Against 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against China Shineway Pharmaceutical Group Ticker Security ID: Meeting Date Meeting Status CINS G2110P100 05/27/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Final Dividend Mgmt For For For 5 Allocation of Special Dividend Mgmt For For For 6 Elect LI Huimin Mgmt For For For 7 Elect REN Dequan Mgmt For For For 8 Elect SUN Liutai Mgmt For For For Brown Capital Management International Equity Fund 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Issue Repurchased Shares Mgmt For Against Against DCC PLC Ticker Security ID: Meeting Date Meeting Status DCC ISIN IE0002424939 07/17/2009 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Tommy Breen Mgmt For For For 5 Elect Roisin Brennan Mgmt For For For 6 Elect Michael Buckley Mgmt For For For 7 Elect David Byrne Mgmt For For For 8 Elect Maurice Keane Mgmt For For For 9 Elect Kevin Melia Mgmt For For For 10 Elect John Moloney Mgmt For For For 11 Elect Donal Murphy Mgmt For For For 12 Elect Fergal O'Dwyer Mgmt For For For 13 Elect Bernard Somers Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Reissue Treasury Shares Mgmt For For For 19 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 20 Long Term Incentive Plan 2009 Mgmt For For For Diageo PLC Ticker Security ID: Meeting Date Meeting Status DGE ISIN GB0002374006 10/14/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Laurence Danon Mgmt For For For Brown Capital Management International Equity Fund 5 Elect Clive Hollick Mgmt For For For 6 Elect Paul Walsh Mgmt For For For 7 Elect Peggy Bruzelius Mgmt For Against Against 8 Elect Betsey Holden Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 EU Political Donations Mgmt For For For 15 2009 Discretionary Incentive Plan Mgmt For For For 16 2009 Executive Long-Term Incentive Plan Mgmt For For For 17 2009 International Sharematch Plan Mgmt For For For 18 Authority to Establish International Share Plans Mgmt For For For 19 2009 Irish Sharesave Plan Mgmt For For For 20 Amendment to 2008 Executive Share Option Plan Mgmt For For For 21 Amendment to 2008 Senior Executive Share Option Plan Mgmt For For For 22 Amendment to 1999 Senior Executive Share Option Plan Mgmt For For For 23 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 24 Adoption of New Articles Mgmt For For For DREYFUS CASH MANAGEMENT Ticker Security ID: Meeting Date Meeting Status DTEXX CUSIP 26188J206 02/15/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Fundamental Policies Regarding Borrowing Money Mgmt For For For 2 Amendment to Fundamental Policies Regarding Lending Mgmt For For For 3 Amendment to Fundamental Policies and Investment Restrictions Regarding Money Market Instruments Mgmt For For For 4 Amendment to Fundamental Policies and Investment Restrictions Regarding Investment Companies Mgmt For For For Brown Capital Management International Equity Fund Esprit Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G3122U145 12/10/2009 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Final Dividends Mgmt For For For 4 Allocation of Special Dividends Mgmt For For For 5 Elect Heinz Jurgen Krogner-Kornalik Mgmt For For For 6 Elect Jurgen Alfred Rudolf Friedrich Mgmt For For For 7 Elect Ronald van der Vis Mgmt For For For 8 Elect CHEW Fook Aun Mgmt For For For 9 Elect Francesco Trapani Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 14 Adoption of New Share Option Scheme and Termination of 2001 Share Option Scheme Mgmt For For For Flamel Technologies SA Ticker Security ID: Meeting Date Meeting Status FLML CUSIP 338488109 06/25/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Ratification of Board Acts; Approval of Non Tax-Deductible Expenses Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Elie Vannier Mgmt For For For 4 Elect Frederic Lemoine Mgmt For Against Against 5 Elect Lodewijk de Vink Mgmt For For For 6 Elect John Vogelstein Mgmt For For For 7 Elect Francis Fildes Mgmt For For For 8 Elect Stephen Willard Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Related Party Transactions Mgmt For For For 11 Authority to Grant Stock Options Mgmt For Against Against 12 Authority to Grant Restricted Shares Mgmt For Against Against Brown Capital Management International Equity Fund 13 Authority to Issue Warrants to Directors w/o Preemptive Rights Mgmt For Against Against 14 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For Fomento Economico Mexicano SAB de CV Ticker Security ID: Meeting Date Meeting Status FEMSA CUSIP 344419106 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Spin-off Mgmt For For For 2 Accounts and Reports Mgmt For For For 3 Report on Tax Compliance Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Authority to Repurchase Shares Mgmt For For For 6 Election of Directors; Fees Mgmt For For For 7 Election of Board Committee Members; Fees Mgmt For For For 8 Election of Meeting Delegates Mgmt For For For 9 Minutes Mgmt For For For Grifols SA Ticker Security ID: Meeting Date Meeting Status GRF CINS E5706X124 06/21/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Ratification of Board Acts Mgmt For For For 4 Appointment of Auditor (Individual) Mgmt For For For 5 Appointment of Auditor (Consolidated) Mgmt For For For 6 Election of Directors Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Carry Out Formalities Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Brown Capital Management International Equity Fund ICON PLC Ticker Security ID: Meeting Date Meeting Status ICON CUSIP 45103T107 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Ronan Lambe Mgmt For Against Against 3 Elect Peter Gray Mgmt For For For 4 Elect Anthony Murphy Mgmt For For For 5 Authority to Set Auditor's Fees Mgmt For For For 6 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 7 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 8 Authority to Repurchase Shares Mgmt For For For Invesco Ltd. Ticker Security ID: Meeting Date Meeting Status IVZ CUSIP G491BT108 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect JosephCanion Mgmt For For For 2 Elect Edward Lawrence Mgmt For For For 3 Elect James Robertson Mgmt For For For 4 Elect Phoebe Wood Mgmt For For For 5 Ratification of Auditor Mgmt For For For Japan Tobacco Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J27869106 06/24/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Yohji Wakui Mgmt For For For 4 Elect Hiroshi Kimura Mgmt For For For 5 Elect Munetaka Takeda Mgmt For For For 6 Elect Masaaki Sumikawa Mgmt For For For 7 Elect Mitsuomi Koizumi Mgmt For For For 8 Elect Masakazu Shimizu Mgmt For For For 9 Elect Noriaki Ohkubo Mgmt For For For 10 Elect Mutsuo Iwai Mgmt For For For 11 Elect Yasushi Shingai Mgmt For For For Brown Capital Management International Equity Fund Kingsoft Corporation Limited Ticker Security ID: Meeting Date Meeting Status CINS G5264Y108 05/28/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Final Dividend Mgmt For For For 5 Elect KAU Pak Kwan Mgmt For For For 6 Elect LEI Jun Mgmt For For For 7 Elect ZOU Tao Mgmt For For For 8 Elect CHEUNG Shuen Lung Mgmt For Against Against 9 Directors' Fees Mgmt For Against Against 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against Kone Corp. Ticker Security ID: Meeting Date Meeting Status CINS X4551T105 03/01/2010 Voted Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Ratification of Board and Management Acts Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Board Size Mgmt For For For 13 Election of Directors Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Number of Auditors Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Approval of Charitable Donation Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Authority to Issue Shares and Convertible Securities w/ or w/o Preemptive Rights Mgmt For For For Brown Capital Management International Equity Fund 20 Non-Voting Agenda Item N/A N/A N/A N/A 21 Non-Voting Meeting Note N/A N/A N/A N/A 22 Non-Voting Meeting Note N/A N/A N/A N/A Le Chateau Inc. Ticker Security ID: Meeting Date Meeting Status CTU CUSIP 521129106 06/16/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herschel Segal Mgmt For For For Elect Jane Silverstone Segal Mgmt For For For Elect Herbert Siblin Mgmt For For For Elect Emilia Di Raddo Mgmt For For For Elect David Martz Mgmt For For For Elect Max Mendelsohn Mgmt For For For Elect Richard Cherney Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendments to By-laws Regarding Quorum Requirements Mgmt For Against Against Le Chateau Inc. Ticker Security ID: Meeting Date Meeting Status CTU CINS 521129106 06/16/2010 Voted Meeting Type Country of Trade Mix Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Elect Herschel Segal Mgmt For For For 4 Elect Jane Silverstone Segal Mgmt For For For 5 Elect Herbert Siblin Mgmt For For For 6 Elect Emilia Di Raddo Mgmt For For For 7 Elect David Martz Mgmt For For For 8 Elect Max Mendelsohn Mgmt For For For 9 Elect Richard Cherney Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Amendments to By-laws Regarding Quorum Requirements Mgmt For Against Against 12 Non-Voting Agenda Item N/A N/A N/A N/A Brown Capital Management International Equity Fund Management Consulting Group PLC Ticker Security ID: Meeting Date Meeting Status MMC CINS G5775H107 04/20/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Stephen Ferriss Mgmt For For For 4 Elect Craig Smith Mgmt For For For 5 Elect Alan Barber Mgmt For For For 6 Elect NicholasStagg Mgmt For For For 7 Elect Chiheb Mahjoub Mgmt For For For 8 Elect Marco Lopinto Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Share Subdivision Mgmt For For For 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Authority to Repurchase Shares Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Adoption of New Articles Mgmt For For For 23 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Management Consulting Group PLC Ticker Security ID: Meeting Date Meeting Status MMC CINS G5775H107 06/17/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Capital Raising Mgmt For For For 2 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 3 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Approval of Capital Raising Terms Mgmt For For For Brown Capital Management International Equity Fund Meetic Ticker Security ID: Meeting Date Meeting Status MEET CINS F8224F111 06/03/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Presentation of Board and Auditors' Reports; Ratification of Board Acts Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends; Distribution from Issuance Premium Account Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Cancel Shares and Reduce Capital Mgmt For For For 12 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 13 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 14 Authority to Set Offering Price of Shares Mgmt For For For 15 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For For 16 Authority to Increase Capital in Case of Exchange Offer Mgmt For For For 17 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For For 18 Authority to Increase Capital Through Capitalizations Mgmt For For For 19 Authority to Increase the Share Issuance Limit Mgmt For For For 20 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For For 21 Authority to Issue Restricted Stock to Employees and Executives Mgmt For For For Brown Capital Management International Equity Fund 22 Authority to Grant Stock Options to Employees and Executives Mgmt For For For 23 Authority to Use Capital Authorities as a Takeover Defense Mgmt For For For 24 Authority to Carry Out Formalities Mgmt For For For 25 Non-Voting Meeting Note N/A N/A N/A N/A Mitsubishi Estate Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J43916113 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Keiji Kimura Mgmt For For For 4 Elect Nobuyuki Iizuka Mgmt For For For 5 Elect Toshio Nagashima Mgmt For For For 6 Elect Hiroshi Danno Mgmt For For For 7 Elect Masaaki Kohno Mgmt For For For 8 Elect Hiroyoshi Itoh Mgmt For For For 9 Elect Yutaka Yanagisawa Mgmt For For For 10 Elect Hirotaka Sugiyama Mgmt For For For 11 Elect Masamichi Ono Mgmt For For For 12 Elect Isao Matsuhashi Mgmt For For For 13 Elect Fumikatsu Tokiwa Mgmt For For For 14 Elect Yasumasa Gomi Mgmt For For For 15 Elect Shu Tomioka Mgmt For For For 16 Renewal of Takeover Defense Plan Mgmt For Against Against Nabors Industries Ltd. Ticker Security ID: Meeting Date Meeting Status NBR CUSIP G6359F103 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Lombardi Mgmt For For For Elect James Payne Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Pay for Superior Performance ShrHldr Against Against For 4 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For Brown Capital Management International Equity Fund 6 Shareholder Proposal Regarding Declassification of the Board ShrHldr Against Against For Neopost SA Ticker Security ID: Meeting Date Meeting Status NEO ISIN FR0000120560 07/07/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Elect Vincent Mercier Mgmt For For For 10 Elect Henk Bodt Mgmt For For For 11 Elect Eric Licoys Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Shares and/or Convertible Securities w/Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 15 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 16 Authority to Issue Convertible Securities w/out Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 17 Authority to Increase Share Issuance Limit Mgmt For For For 18 Authority to Increase Capital through Capitalizations Mgmt For For For 19 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For For 20 Authority to Increase Capital in Case of Exchange Offer Mgmt For For For 21 Authority to Issue Shares and/or Convertible Securities under Employee Savings Plan Mgmt For For For 22 Authority to Increase Capital for the Benefit of Overseas Employees Mgmt For For For 23 Authority to Issue Restricted Stock Mgmt For For For Brown Capital Management International Equity Fund 24 Authority to Grant Stock Options Mgmt For For For 25 Authority to Cancel Shares and Reduce Capital Mgmt For For For 26 Authority to Issue Debt Instruments Mgmt For For For 27 Authority to Carry Out Formalities Mgmt For For For 28 Non-Voting Meeting Note N/A N/A N/A N/A Nestle S.A. Ticker Security ID: Meeting Date Meeting Status NESN CINS H57312649 04/15/2010 Voted Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Compensation Report Mgmt For For For 5 Ratification of Board and Management Acts Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Elect Peter Brabeck-Letmathe Mgmt For Against Against 8 Elect Steven Hoch Mgmt For For For 9 Elect Andre Kudelski Mgmt For For For 10 Elect Jean-Rene Fourtou Mgmt For For For 11 Elect Titia de Lange Mgmt For For For 12 Elect Jean-Pierre Roth Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Reduction in Share Capital Mgmt For For For 15 Amendments to Article 4 Mgmt For For For Nissin Healthcare Food Service Ticker Security ID: Meeting Date Meeting Status CINS J5806L108 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect KohjiAndo Mgmt For For For 3 Elect Kiyokazu Murata Mgmt For For For 4 Elect Masakazu Sugai Mgmt For For For 5 Elect Kazuhiko Oda Mgmt For For For 6 Elect Naokata Yamaoka Mgmt For For For 7 Elect Tadashi Yamamoto Mgmt For For For 8 Elect Jouji Tanno Mgmt For For For 9 Elect HideoYamada Mgmt For For For 10 Elect TakehiroNakajima Mgmt For For For 11 Elect Yoshiaki Kumagai Mgmt For For For 12 Elect Takashi Murata Mgmt For For For 13 Elect Ryohsuke Tanaka Mgmt For For For Brown Capital Management International Equity Fund 14 Bonus Mgmt For For For NOBEL BIOCARE HOLDING AG Ticker Security ID: Meeting Date Meeting Status NOBE CINS H5783Q130 03/25/2010 Voted Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Remuneration Report Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Board and Management Acts Mgmt For For For 8 Elect Stig Eriksson Mgmt For For For 9 Elect Antoine Firmenich Mgmt For For For 10 Elect Edgar Fluri Mgmt For For For 11 Elect Robert Lilja Mgmt For For For 12 Elect Rolf Watter Mgmt For For For 13 Elect Daniela Bosshardt-Hengartner Mgmt For For For 14 Elect Raymund Breu Mgmt For For For 15 Elect Heino von Prondzynski Mgmt For For For 16 Elect Oern Stuge Mgmt For For For 17 Appointment of Auditor Mgmt For For For Orascom Telecom Ticker Security ID: Meeting Date Meeting Status Remuneration Report ISIN US68554W2052 10/22/2009 Voted Meeting Type Country of Trade Special Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the reduction of the Company s capital [by writing off the shares purchased by the Company], and amend the Articles 6 and 7 of the Company s Statutes which will be entitled by such reduction, pursuant to Article 150 of the Executive Regulations of Law 159/1981 Mgmt N/A For N/A Brown Capital Management International Equity Fund Orascom Telecom Holdings SAE Ticker Security ID: Meeting Date Meeting Status ORTE CINS 68554W205 04/26/2010 Voted Meeting Type Country of Trade Annual Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the Board Mgmt For For For 2 Accounts and Reports Mgmt For Abstain Against 3 Report of the Auditor Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Board Acts Mgmt For For For 6 Directors' Fees Mgmt For Abstain Against 7 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 8 Related Party Transactions Mgmt For Abstain Against 9 Authority to Sign Loan Contracts Mgmt For Abstain Against 10 Charitable Donations Mgmt For Against Against 11 Election of Directors Mgmt For For For 12 Non-Voting Meeting Note N/A N/A N/A N/A Orascom Telecom Holdings Sae Ticker Security ID: Meeting Date Meeting Status ORTE CINS 68554W205 12/27/2009 Voted Meeting Type Country of Trade Special Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Capital Mgmt For For For 2 Amendment to Memorandum Regarding the Capital Increase Mgmt For For For Ping An Insurance (Group) Company Ticker Security ID: Meeting Date Meeting Status CINS Y69790106 06/29/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Elect David Fried Mgmt For For For 10 Amendments to Articles Mgmt For For For Brown Capital Management International Equity Fund 11 Authority to Issue H Shares w/o Preemptive Rights Mgmt For Against Against 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Allocation of Profits/Dividends Mgmt For For For 15 Amendments to Articles Mgmt For Against Against Ping An Insurance (Group) Company of China Ticker Security ID: Meeting Date Meeting Status CINS Y69790106 08/07/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Share Purchase Agreement Mgmt For For For Ping An Insurance (Group) Company of China Ticker Security ID: Meeting Date Meeting Status ISIN CNE1000003X6 08/07/2009 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Share Purchase Agreement Mgmt For For For Ping An Insurance (Group) Company of China Ticker Security ID: Meeting Date Meeting Status CINS Y69790106 12/18/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Bank Deposits Arrangements with The Hongkong and Shanghai Banking Corporation Limited Mgmt For For For 2 Bank Deposits Arrangements withIndustrial and Commercial Bank of China Limited and Industrial and Commercial Bank of China (Asia) Limited Mgmt For For For 3 Bank Deposits Arrangements with Bank of Communications Co., Ltd. Mgmt For For For Brown Capital Management International Equity Fund 4 Constitution of procedural rules onthe appointment of auditor Mgmt For For For 5 Elect GUO Limin Mgmt For For For Rakuten Inc. Ticker Security ID: Meeting Date Meeting Status CINS J64264104 03/30/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Elect Hiroshi Mikitani Mgmt For For For 3 Elect Atsushi Kunishige Mgmt For For For 4 Elect Masatada Kobayashi Mgmt For For For 5 Elect Tohru Shimada Mgmt For For For 6 Elect Akio Sugihara Mgmt For For For 7 Elect Hisashi Suzuki Mgmt For For For 8 Elect Ken Takayama Mgmt For For For 9 Elect Kazunori Takeda Mgmt For For For 10 Elect Takao Toshishige Mgmt For For For 11 Elect Hiroaki Yasutake Mgmt For For For 12 Elect Yoshiaki Ohnishi Mgmt For For For 13 Elect Kohichi Kusano Mgmt For For For 14 Elect Hiroshi Fukino Mgmt For For For 15 Elect Tatsumi Yoda Mgmt For For For 16 Elect Takeshi Hanai Mgmt For For For 17 Elect Ken Kutaragi Mgmt For For For 18 Directors' Fees Mgmt For Against Against 19 Employee Stock Option Plan Mgmt For Against Against Rambler Media Limited Ticker Security ID: Meeting Date Meeting Status RMG ISIN GB00B06GTJ32 08/12/2009 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Denis Frolov Mgmt For For For 2 Elect Arthur Markaryan Mgmt For For For 3 Elect Yulia Solovieva Mgmt For For For 4 Elect Sergey Tikhonov Mgmt For For For 5 Elect Vladimir Pravdivy Mgmt For For For 6 Elect Olga Turischeva Mgmt For For For 7 Resignation of Mark Opzoomer Mgmt For For For 8 Resignation of Robert Mott Brown III Mgmt For For For 9 Resignation of Nick Hynes Mgmt For For For 10 Resignation of Ilya Oskolkov-Tsentsiper Mgmt For For For 11 Resignation of Arthur Akopyan Mgmt For For For 12 Accounts and Reports Mgmt For For For 13 Appointment of Auditor Mgmt For For For Brown Capital Management International Equity Fund 14 Authority to Set Auditor's Fees Mgmt For For For 15 Non-Voting Meeting Note N/A N/A N/A N/A Rambler Media Limited Ticker Security ID: Meeting Date Meeting Status RMG CINS G7357N106 11/16/2009 Voted Meeting Type Country of Trade Special Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adoption of New Articles Mgmt For Against Against Redflex Holdings Limited Ticker Security ID: Meeting Date Meeting Status RDF CINS Q8050F100 11/19/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Re-elect Christopher Cooper Mgmt For For For 4 Re-elect Karen Finley Mgmt For For For 5 Re-elect Ronald Langley Mgmt For For For 6 Remuneration Report Mgmt For For For 7 Equity Grant (CEO Graham Davie) Mgmt For For For 8 Equity Grant (Executive Director Karen Finley) Mgmt For For For 9 Election of Robin Debernardi Mgmt Against Against For 10 Election of Ian Davis Mgmt Against Against For 11 Election of Max Findlay Mgmt Against Against For 12 Removal of Peter Lewinsky Mgmt Against Against For 13 Removal of Rober Sawley Mgmt Against Against For Reed Elsevier PLC Ticker Security ID: Meeting Date Meeting Status REL CINS G74570121 04/21/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Authority to Set Auditor's Fees Mgmt For For For 6 Elect Anthony Habgood Mgmt For For For 7 Elect Ben van der Veer Mgmt For For For 8 Elect Erik Engstrom Mgmt For For For 9 Elect Mark Armour Mgmt For For For 10 Elect Robert Polet Mgmt For For For Brown Capital Management International Equity Fund 11 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 15 Adoption of New Articles Mgmt For For For 16 Reed Elsevier Growth Plan Mgmt For For For 17 Reed Elsevier Bonus Investment Plan 2010 Mgmt For For For Sanofi-Aventis Ticker Security ID: Meeting Date Meeting Status SAN CINS F5548N101 05/17/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Ratification of the Co-option of Serge Weinberg Mgmt For For For 8 Elect Catherine Brechignac Mgmt N/A Abstain N/A 9 Elect Robert Castaigne Mgmt For Against Against 10 Elect Lord Douro Mgmt For For For 11 Elect Christian Mulliez Mgmt For Against Against 12 Elect Christopher Viehbacher Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For Sapporo Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS J69413128 03/30/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Takao Murakami Mgmt For Against Against 4 Elect Yoshiyuki Mochida Mgmt For Against Against 5 Elect Tsutomu Kamijo Mgmt For Against Against 6 Elect Fumiaki Terasaka Mgmt For Against Against Brown Capital Management International Equity Fund 7 Elect Kazuo Ushio Mgmt For Against Against 8 Elect Hidenori Tanaka Mgmt For Against Against 9 Elect Yoichi Kato Mgmt For For For 10 Elect Hiroaki Eto Mgmt For For For 11 Elect Hiroshi Tanaka Mgmt For For For 12 Elect Nobuo Katsumata Mgmt For For For 13 Election of Alternate Statutory Auditor Mgmt For For For 14 Renewal of Takeover Defense Plan Mgmt For Against Against 15 Elect Dissident Nominee Yoshiharu Naito ShrHldr Against For Against 16 Elect Dissident Nominee Yasuo Nakata ShrHldr Against For Against 17 Elect Dissident Nominee Hironori Aihara ShrHldr Against For Against 18 Elect Dissident Nominee Shunichi Fujii ShrHldr Against For Against 19 Elect Dissident Nominee Shiro Hara ShrHldr Against For Against 20 Elect Dissident Nominee Joshua Schechter ShrHldr Against For Against Sasol Limited Ticker Security ID: Meeting Date Meeting Status SOL CUSIP 803866300 11/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Brian Connellan Mgmt For For For 3 Elect Henk Dijkgraaf Mgmt For For For 4 Elect Nolitha Fakude Mgmt For For For 5 Elect Imogen Mkhize Mgmt For For For 6 Elect Tom Wixley Mgmt For For For 7 Elect Colin Beggs Mgmt For For For 8 Elect JJ Njeke Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Directors' Fees Mgmt For For For Brown Capital Management International Equity Fund SK Telecom Ticker Security ID: Meeting Date Meeting Status CUSIP 78440P108 03/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect CHO Ki Haeng Mgmt For For For 5 Elect SHIM Dal Sup Mgmt For For For 6 Election of Audit Committee Members (Slate) Mgmt For For For Southern Cross Healthcare Group PLC Ticker Security ID: Meeting Date Meeting Status SCHE CINS G8291V105 02/16/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Nancy Hollendoner Mgmt For For For 3 Elect Ray Miles Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For 5 Directors' Remuneration Report Mgmt For For For 6 Authorization of Political Donations Mgmt For For For 7 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 8 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 11 Adoption of New Articles Mgmt For Against Against Brown Capital Management International Equity Fund Suruga Bank Limited (The) Ticker Security ID: Meeting Date Meeting Status CINS J78400108 06/24/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Mitsuyoshi Okano Mgmt For For For 3 Elect Kinosuke Okano Mgmt For For For 4 Elect Kihachiroh Nomura Mgmt For For For 5 Elect Toshihiko Shirai Mgmt For For For 6 Elect Yoshiroh Uchiyama Mgmt For For For 7 Elect Takashi Tsuchiya Mgmt For For For 8 Elect Tsuneo Yahagi Mgmt For For For 9 Elect MakotoNaruke Mgmt For For For 10 Elect Tatsuroh Ikeda Mgmt For For For 11 Retirement Allowances for Directors Mgmt For Against Against 12 Stock Option Plan Mgmt For For For Swatch Group Ltd. (The) Ticker Security ID: Meeting Date Meeting Status UHR CINS H83949141 05/12/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For N/A 4 Ratification of Board Acts Mgmt For For N/A 5 Allocation of Profits/Dividends Mgmt For For N/A 6 Election of Directors Mgmt For For N/A 7 Appointment of Auditor Mgmt For For N/A 8 Amendments to Articles Mgmt For Against Against Brown Capital Management International Equity Fund Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP 881624209 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Abraham Cohen Mgmt For For For 3 Elect Amir Elstein Mgmt For For For 4 Elect Roger Kornberg Mgmt For For For 5 Elect Moshe Many Mgmt For For For 6 Elect Dan Propper Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 2010 Long-Term Equity-Based Incentive Plan Mgmt For For For 9 Remuneration of Phillip Frost Mgmt For For For 10 Remuneration of Moshe Many Mgmt For For For 11 Remuneration of Roger Kornberg Mgmt For For For 12 Increase in Authorized Capital Mgmt For For For Thai Beverage Public Company Limited Ticker Security ID: Meeting Date Meeting Status Y92 CINS Y8588A103 04/29/2010 Voted Meeting Type Country of Trade Annual Thailand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Minutes Mgmt For For For Brown Capital Management International Equity Fund 3 Report on Result of Operations and Approve Directors' Report Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Directors (Slate) Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Liability Insurance Mgmt For For For 10 Related Party Transactions Mgmt For Against Against 11 Transaction of Other Business Mgmt For Against Against Total Produce PLC Ticker Security ID: Meeting Date Meeting Status T7O CINS G8983Q109 05/20/2010 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Rose Hynes Mgmt For For For 4 Elect Rory Byrne Mgmt For For For 5 Elect FrankDavis Mgmt For For For 6 Authority to Set Auditor's Fees Mgmt For For For 7 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 8 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Set Price of Reissued Treasury Shares Mgmt For For For Brown Capital Management International Equity Fund Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP H89128104 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For Elect Edward Breen Mgmt For For For Elect Michael Daniels Mgmt For For For Elect Timothy Donahue Mgmt For Withhold Against Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For Withhold Against Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect R. David Yost Mgmt For Withhold Against 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Special Dividend/Reduction in Par Value Mgmt For For For 9 Adoption of Plurality Vote in Contested Elections Mgmt For Against Against 10 Transaction of Other Business Mgmt For Against Against Brown Capital Management International Equity Fund UNITED BUSINESS MEDIA LIMITED Ticker Security ID: Meeting Date Meeting Status UBM CINS G9226Z104 05/13/2010 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Authority to Set Auditor's Fees Mgmt For For For 5 Elect RobertGray Mgmt For For For 6 Elect Terry Neill Mgmt For For For 7 Elect Greg Lock Mgmt For For For 8 Elect Pradeep Kar Mgmt For For For 9 Elect Karen Thomson Mgmt For For For 10 Elect John Botts Mgmt For For For 11 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 12 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 13 Adoption of New Articles Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For UOB Kay Hian Holdings Limited Ticker Security ID: Meeting Date Meeting Status U10 CINS Y92991101 04/28/2010 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect Chelva Retnam Rajah Mgmt For For For 5 Elect Roland Knecht Mgmt For For For 6 Elect Esmond CHOO Liong Gee Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A Brown Capital Management International Equity Fund Vitasoy International Holdings Limited Ticker Security ID: Meeting Date Meeting Status ISIN HK0345001611 09/03/2009 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Final Dividends Mgmt For For For 4 Allocation of Special Dividends Mgmt For For For 5 Elect David LI Kwok Po Mgmt For For For 6 Elect Jan P. S. Erlund Mgmt For For For 7 Elect Eric YU Fat Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against Wal-Mart de Mexico, S.A.B. de C.V. Ticker Security ID: Meeting Date Meeting Status WALMEXV CINS P98180105 03/11/2010 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board's Report Mgmt For For For 2 CEO's Report Mgmt For For For 3 Audit and Corporate Governance Committees' Reports Mgmt For For For 4 Accounts Mgmt For For For 5 Report on Repurchase Program Mgmt For For For 6 Cancellation of Treasury Shares Mgmt For For For 7 Allocation of Profits Mgmt For For For 8 Allocation of Dividends Mgmt For For For 9 Amendments to Articles Mgmt For Abstain Against 10 Report on Tax Compliance Mgmt For For For 11 Report on Stock Option Plan Mgmt For For For 12 Report on Wal-Mart de Mexico Foundation Mgmt For For For 13 Report on Aquisition of Wal-Mart de Centroamerica Mgmt For For For 14 Ratification of Board Acts Mgmt For For For 15 Election of Directors Mgmt For For For 16 Election of Board Committee Members Mgmt For For For Brown Capital Management International Equity Fund 17 Election of Meeting Delegates Mgmt For For For Wal-Mart de Mexico, S.A.B. de C.V. Ticker Security ID: Meeting Date Meeting Status WALMEXV CINS P98180105 12/22/2009 Voted Meeting Type Country of Trade Special Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Directors' Report on the Acquisition Mgmt For For For 2 Discussion and Approval of the Merger Mgmt For For For 3 Amendments to Articles Pursuant to the Merger Mgmt For For For 4 Election of Meeting Delegates Mgmt For For For Wolters Kluwer NV Ticker Security ID: Meeting Date Meeting Status WKL CINS ADPV09931 04/21/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Ratification of Executive Board Acts Mgmt For For For 9 Ratification of Supervisory Board Acts Mgmt For For For 10 Elect Adri Baan Mgmt For For For 11 Elect Stuart James Mgmt For For For 12 Amendments to Articles Mgmt For For For 13 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authority to Repurchase Shares Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A Brown Capital Management International Equity Fund Yamaha Motor Co. Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J95776126 03/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Takaaki Kimura Mgmt For Against Against 3 Elect Toyoh Otsubo Mgmt For Against Against 4 Elect Masahito Suzuki Mgmt For Against Against 5 Elect Shuhji Itoh Mgmt For Against Against 6 Elect Masayoshi Furuhata Mgmt For For For 7 Elect Eizoh Kobayashi Mgmt For For For 8 Elect Yuko Kawamoto Mgmt For For For 9 Elect Hiroyuki Yanagi Mgmt For Against Against 10 Elect Yoshiteru Takahashi Mgmt For Against Against 11 Elect Hiroyuki Suzuki Mgmt For Against Against 12 Elect Kohzoh Shinozaki Mgmt For Against Against 13 Renewal of Takeover Defense Plan Mgmt For Against Against Brown Capital Management Mid-Cap Fund Akamai Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status AKAM CUSIP 00971T101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Thomson Leighton Mgmt For For For 2 Elect Paul Sagan Mgmt For For For 3 Elect Naomi Seligman Mgmt For For For 4 Ratification of Auditor Mgmt For For For Allscripts-Misys Healthcare Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status MDRX CUSIP 01988P108 10/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kelly Barlow Mgmt For For For Elect Dominic Cadbury Mgmt For For For Elect Cory Eaves Mgmt For For For Elect Marcel Gamache Mgmt For For For Elect Philip Green Mgmt For For For Elect John King Mgmt For For For Elect Michael Kluger Mgmt For For For Elect Mike Lawrie Mgmt For Withhold Against Elect Glen Tullman Mgmt For For For 2 Incentive Plan Mgmt For For For 3 Amendment to the 1993 Stock Incentive Plan (to Increase Shares Available for Grant) Mgmt For For For 4 Amendment to the 1993 Stock Incentive Plan (Regarding Performance Criteria) Mgmt For For For 5 Ratification of Auditor Mgmt For For For ANSYS, Inc. Ticker Security ID: Meeting Date Meeting Status ANSS CUSIP 03662Q105 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jacqueline Morby Mgmt For For For Elect Michael Thurk Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund Blackbaud, Inc. Ticker Security ID: Meeting Date Meeting Status BLKB CUSIP 09227Q100 06/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marc Chardon Mgmt For For For Elect John McConnell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cameron International Corporation Ticker Security ID: Meeting Date Meeting Status CAM CUSIP 13342B105 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Patrick Mgmt For For For 2 Elect Jon Erik Reinhardsen Mgmt For For For 3 Elect Bruce Wilkinson Mgmt For For For 4 Ratification of Auditor Mgmt For For For Celgene Corporation Ticker Security ID: Meeting Date Meeting Status CELG CUSIP 151020104 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sol Barer Mgmt For For For Elect Robert Hugin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Carrie Cox Mgmt For For For Elect Rodman Drake Mgmt For For For Elect Gilla Kaplan Mgmt For For For Elect James Loughlin Mgmt For For For Elect Ernest Mario Mgmt For For For Elect Walter Robb Mgmt For For For 2 Ratification of Auditor Mgmt For For For Citrix Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CTXS CUSIP 177376100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mark Templeton Mgmt For For For 2 Elect Stephen Dow Mgmt For For For 3 Elect Godfrey Sullivan Mgmt For For For Brown Capital Management Mid-Cap Fund 4 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Coach, Inc. Ticker Security ID: Meeting Date Meeting Status COH CUSIP 189754104 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lew Frankfort Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Gary Loveman Mgmt For For For Elect Ivan Menezes Mgmt For For For Elect Irene Miller Mgmt For For For Elect Michael Murphy Mgmt For For For Elect Jide Zeitlin Mgmt For For For 2 Amendment to the 2004 Stock Incentive Award Plan Mgmt For For For 3 Shareholder Proposal Regarding Cessation of Fur Use in Products ShrHldr Against Against For Concur Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status CNQR CUSIP 206708109 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Canfield Mgmt For For For Elect GordonEubanks Mgmt For For For 2 Ratification of Auditor Mgmt For For For Copart, Inc. Ticker Security ID: Meeting Date Meeting Status CPRT CUSIP 217204106 12/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Willis Johnson Mgmt For For For Elect A. Jayson Adair Mgmt For For For Elect James Meeks Mgmt For For For Elect Steven Cohan Mgmt For For For Elect Daniel Englander Mgmt For For For Elect Matt Blunt Mgmt For For For Elect Thomas Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund Covance Inc. Ticker Security ID: Meeting Date Meeting Status CVD CUSIP 222816100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph L. Herring Mgmt For For For Elect John McCartney Mgmt For For For Elect Bradley T. Shears Mgmt For For For 2 2010 Employee Equity Participation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Diamond Offshore Drilling, Inc. Ticker Security ID: Meeting Date Meeting Status DO CUSIP 25271C102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Tisch Mgmt For For For Elect Lawrence Dickerson Mgmt For For For Elect John Bolton Mgmt For For For Elect Charles Fabrikant Mgmt For For For Elect Paul Gaffney II Mgmt For For For Elect Edward Grebow Mgmt For For For Elect Herbert Hofmann Mgmt For For For Elect Arthur Rebell Mgmt For For For Elect Raymond Troubh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For For For Dick's Sporting Goods, Inc. Ticker Security ID: Meeting Date Meeting Status DKS CUSIP 253393102 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Emanuel Chirico Mgmt For For For Elect Brian Dunn Mgmt For For For Elect Walter Rossi Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Stock Incentive Plan Mgmt For For For Brown Capital Management Mid-Cap Fund Diodes Incorporated Ticker Security ID: Meeting Date Meeting Status DIOD CUSIP 254543101 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. H. Chen Mgmt For For For Elect Michael Giordano Mgmt For For For Elect L.P. Hsu Mgmt For For For Elect Keh-Shew Lu Mgmt For For For Elect Raymond Soong Mgmt For Withhold Against Elect John Stich Mgmt For For For Elect Michael Tsai Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ecolab Inc. Ticker Security ID: Meeting Date Meeting Status ECL CUSIP 278865100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arthur Higgins Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect C. Scott O'Hara Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Approval of the 2010 Stock Incentive Plan Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Shareholder Proposal Regarding Human Right to Water ShrHldr Against Against For 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Expeditors International of Washington, Inc. Ticker Security ID: Meeting Date Meeting Status EXPD CUSIP 302130109 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mark Emmert Mgmt For For For 2 Elect R. Jordan Gates Mgmt For For For 3 Elect Dan Kourkoumelis Mgmt For For For 4 Elect Michael Malone Mgmt For For For 5 Elect John Meisenbach Mgmt For For For 6 Elect Peter Rose Mgmt For For For 7 Elect James Wang Mgmt For For For Brown Capital Management Mid-Cap Fund 8 Elect Robert Wright Mgmt For For For 9 2010 Stock Option Plan Mgmt For For For 10 Ratification of Auditor Mgmt For For For FactSet Research Systems Inc. Ticker Security ID: Meeting Date Meeting Status FDS CUSIP 303075105 12/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Billeadeau Mgmt For For For Elect Philip Hadley Mgmt For For For Elect Joseph Zimmel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Family Dollar Stores, Inc. Ticker Security ID: Meeting Date Meeting Status FDO CUSIP 307000109 01/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Bernstein Mgmt For For For Elect Pamela Davies Mgmt For For For Elect Sharon AllredDecker Mgmt For For For Elect Edward Dolby Mgmt For For For Elect Glenn Eisenberg Mgmt For For For Elect Howard Levine Mgmt For For For Elect George Mahoney, Jr. Mgmt For For For Elect James Martin, Jr. Mgmt For Withhold Against Elect Harvey Morgan Mgmt For For For Elect Dale Pond Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fastenal Company Ticker Security ID: Meeting Date Meeting Status FAST CUSIP 311900104 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Kierlin Mgmt For For For Elect Stephen Slaggie Mgmt For For For Elect Michael Gostomski Mgmt For For For Elect Hugh Miller Mgmt For For For Elect Willard Oberton Mgmt For For For Elect Michael Dolan Mgmt For For For Elect Reyne Wisecup Mgmt For For For Elect Michael Ancius Mgmt For For For Elect Scott Satterlee Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund FEI Company Ticker Security ID: Meeting Date Meeting Status FEIC CUSIP 30241L109 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Bock Mgmt For For For Elect Wilfred Corrigan Mgmt For For For Elect Don Kania Mgmt For For For Elect Thomas Kelly Mgmt For For For Elect William Lattin Mgmt For For For Elect Jan Lobbezoo Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect James Richardson Mgmt For For For Elect Richard Wills Mgmt For For For 2 Amendment to the 1995 Stock Incentive Plan Mgmt For For For 3 Amendment to the Employee Share Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For FLIR Systems, Inc. Ticker Security ID: Meeting Date Meeting Status FLIR CUSIP 302445101 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Carter Mgmt For For For Elect Michael Smith Mgmt For For For Elect John Wood, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hansen Natural Corporation Ticker Security ID: Meeting Date Meeting Status HANS CUSIP 411310105 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect RodneySacks Mgmt For For For Elect HiltonSchlosberg Mgmt For For For Elect NormanEpstein Mgmt For For For Elect BenjaminPolk Mgmt For For For Elect Sydney Selati Mgmt For For For Elect HaroldTaber, Jr. Mgmt For For For Elect MarkVidergauz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund IDEXX Laboratories, Inc. Ticker Security ID: Meeting Date Meeting Status IDXX CUSIP 45168D104 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jonathan Ayers Mgmt For For For Elect Robert Murray Mgmt For For For Elect Joseph Vumbacco Mgmt For For For 2 Ratification of Auditor Mgmt For For For Iron Mountain Incorporated Ticker Security ID: Meeting Date Meeting Status IRM CUSIP 462846106 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Clarke Bailey Mgmt For For For 2 Elect Constantin Boden Mgmt For For For 3 Elect Robert Brennan Mgmt For For For 4 Elect Kent Dauten Mgmt For For For 5 Elect Per-Kristian Halvorsen Mgmt For For For 6 Elect Michael Lamach Mgmt For For For 7 Elect ArthurLittle Mgmt For For For 8 Elect C. Richard Reese Mgmt For For For 9 Elect Vincent Ryan Mgmt For For For 10 Elect Laurie Tucker Mgmt For For For 11 Elect Alfred Verrecchia Mgmt For For For 12 Amendment to the 2002 Stock Incentive Plan Mgmt For For For 13 Amendment to the 2006 Senior Executive Incentive Program Mgmt For For For 14 Amendment to the 2003 Senior Executive Incentive Program Mgmt For For For 15 Ratification of Auditor Mgmt For For For J.B. Hunt Transport Services, Inc. Ticker Security ID: Meeting Date Meeting Status JBHT CUSIP 445658107 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Duncan Mgmt For For For 2 Elect Sharilyn Gasaway Mgmt For For For 3 Elect Coleman Peterson Mgmt For For For 4 Elect James Robo Mgmt For For For 5 Elect Wayne Garrison Mgmt For For For 6 Elect Gary George Mgmt For For For 7 Elect Bryan Hunt Mgmt For For For 8 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund Macrovision Solutions Corporation Ticker Security ID: Meeting Date Meeting Status MVSN CUSIP 55611C108 07/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alfred Amoroso Mgmt For For For Elect Andrew Ludwick Mgmt For For For Elect Alan Earhart Mgmt For For For Elect Robert Majteles Mgmt For For For Elect James Meyer Mgmt For For For Elect James O'Shaughnessy Mgmt For For For Elect Ruthann Quindlen Mgmt For For For 2 Company Name Change Mgmt For For For 3 Ratification of Auditor Mgmt For For For Meridian Bioscience, Inc. Ticker Security ID: Meeting Date Meeting Status VIVO CUSIP 589584101 01/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Anderson Mgmt For For For 2 Elect James Buzard Mgmt For For For 3 Elect John Kraeutler Mgmt For For For 4 Elect Gary Kreider Mgmt For For For 5 Elect William Motto Mgmt For For For 6 Elect David Phillips Mgmt For For For 7 Elect Robert Ready Mgmt For For For 8 Ratification of Auditor Mgmt For For For MSC Industrial Direct Co., Inc. Ticker Security ID: Meeting Date Meeting Status MSM CUSIP 553530106 01/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mitchell Jacobson Mgmt For For For Elect David Sandler Mgmt For For For Elect Charles Boehlke Mgmt For Withhold Against Elect Roger Fradin Mgmt For For For Elect Louise Goeser Mgmt For For For Elect Denis Kelly Mgmt For For For Elect Philip Peller Mgmt For For For 2 Amendment to the 2005 Omnibus Equity Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund NetApp, Inc. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP 64110D104 10/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Warmenhoven Mgmt For For For Elect Donald Valentine Mgmt For For For Elect Jeffry Allen Mgmt For Withhold Against Elect Alan Earhart Mgmt For For For Elect Thomas Georgens Mgmt For For For Elect Mark Leslie Mgmt For For For Elect Nicholas Moore Mgmt For For For Elect George Shaheen Mgmt For For For Elect Robert Wall Mgmt For For For 2 Amendment to the 1999 Stock Option Plan (to Increase the Number of Shares Issuable as Full-Value Awards) Mgmt For Against Against 3 Amendment to the Automatic Option Grant Program for Non-Employee Directors Under the 1999 Stock Option Plan Mgmt For For For 4 Amendment to the Employee Stock Purchase Plan Mgmt For For For 5 Amendment to the Executive Compensation Plan Mgmt For Against Against 6 Ratification of Auditor Mgmt For For For NETEZZA CORPORATION Ticker Security ID: Meeting Date Meeting Status NZ CUSIP 64111N101 06/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Ferri Mgmt For For For Elect Edward Zander Mgmt For For For 2 Ratification of Auditor Mgmt For For For NVR, Inc. Ticker Security ID: Meeting Date Meeting Status NVR CUSIP 62944T105 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Manuel Johnson Mgmt For For For 2 Elect David Preiser Mgmt For For For 3 Elect John Toups Mgmt For For For 4 Elect Paul Whetsell Mgmt For For For Brown Capital Management Mid-Cap Fund 5 Ratification of Auditor Mgmt For For For 6 Amendment to Declassify the board Mgmt For For For 7 2010 Equity Incentive Plan Mgmt For For For PAREXEL International Corporation Ticker Security ID: Meeting Date Meeting Status PRXL CUSIP 699462107 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eduard Holdener Mgmt For For For Elect Richard Love Mgmt For For For 2 Ratification of Auditor Mgmt For For For Quanta Services, Inc. Ticker Security ID: Meeting Date Meeting Status PWR CUSIP 74762E102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Ball Mgmt For For For Elect John Colson Mgmt For For For Elect John Conaway Mgmt For For For Elect Ralph DiSibio Mgmt For For For Elect Bernard Fried Mgmt For For For Elect Louis Golm Mgmt For For For Elect Worthing Jackman Mgmt For For For Elect Bruce Ranck Mgmt For For For Elect John Wilson Mgmt For For For Elect Pat Wood, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For ROVI CORPORATION Ticker Security ID: Meeting Date Meeting Status ROVI CUSIP 779376102 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alfred Amoroso Mgmt For For For Elect Andrew Ludwick Mgmt For For For Elect Alan Earhart Mgmt For For For Elect James Meyer Mgmt For For For Elect James O'Shaughnessy Mgmt For For For Elect Ruthann Quindlen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund SHIRE PLC Ticker Security ID: Meeting Date Meeting Status SHP CUSIP 82481R106 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect David Stout Mgmt For For For 4 Elect William Burns Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Authority to Set Auditor's Fees Mgmt For For For 7 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 8 Amendments to Portfolio Share Plan Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For Sigma-Aldrich Corporation Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP 826552101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rebecca Bergman Mgmt For For For 2 Elect George Church Mgmt For For For 3 Elect David Harvey Mgmt For For For 4 Elect W. Lee McCollum Mgmt For For For 5 Elect Jai Nagarkatti Mgmt For For For 6 Elect Avi Nash Mgmt For For For 7 Elect Steven Paul Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect D. Dean Spatz Mgmt For For For 10 Elect Barrett Toan Mgmt For For For 11 Amendment to the Cash Bonus Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against Against For Brown Capital Management Mid-Cap Fund St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP 790849103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stuart Essig Mgmt For For For 2 Elect Barbara Hill Mgmt For For For 3 Elect Michael Rocca Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP 855030102 06/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Long Term Cash Incentive Plan Mgmt For For For 14 Amendment to the 2004 Stock Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Starbucks Corporation Ticker Security ID: Meeting Date Meeting Status SBUX CUSIP 855244109 03/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Howard Schultz Mgmt For For For 2 Elect Barbara Bass Mgmt For For For Brown Capital Management Mid-Cap Fund 3 Elect William Bradley Mgmt For For For 4 Elect Mellody Hobson Mgmt For For For 5 Elect Kevin Johnson Mgmt For For For 6 Elect Olden Lee Mgmt For For For 7 Elect Sheryl Sandberg Mgmt For For For 8 Elect James Shennan, Jr. Mgmt For For For 9 Elect Javier Teruel Mgmt For For For 10 Elect Myron Ullman, III Mgmt For For For 11 Elect Craig Weatherup Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Recycling Strategy for Beverage Containers ShrHldr Against Against For Stifel Financial Corp. Ticker Security ID: Meeting Date Meeting Status SF CUSIP 860630102 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Dubinsky Mgmt For For For Elect Robert Lefton Mgmt For For For Elect Scott McCuaig Mgmt For For For Elect James Oates Mgmt For For For Elect Ben Plotkin Mgmt For For For 2 2010 Executive Incentive Performance Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For T. Rowe Price Group, Inc. Ticker Security ID: Meeting Date Meeting Status TROW CUSIP 74144T108 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Bernard Mgmt For For For 2 Elect James Brady Mgmt For For For 3 Elect J. Alfred Broaddus, Jr. Mgmt For For For 4 Elect Donald Hebb, Jr. Mgmt For For For 5 Elect James Kennedy Mgmt For For For 6 Elect Brian Rogers Mgmt For For For 7 Elect Alfred Sommer Mgmt For For For 8 Elect Dwight Taylor Mgmt For For For 9 Elect Anne Whittemore Mgmt For For For 10 Ratification of Auditor Mgmt For For For Brown Capital Management Mid-Cap Fund The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP 959802109 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dinyar Devitre Mgmt For For For 2 Elect Christina Gold Mgmt For For For 3 Elect Betsy Holden Mgmt For For For 4 Elect Wulf von Schimmelmann Mgmt For For For 5 Ratification of Auditor Mgmt For For For Tractor Supply Company Ticker Security ID: Meeting Date Meeting Status TSCO CUSIP 892356106 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Wright Mgmt For For For Elect Johnston Adams Mgmt For For For Elect William Bass Mgmt For For For Elect Jack Bingleman Mgmt For For For Elect Richard Frost Mgmt For For For Elect Cynthia Jamison Mgmt For For For Elect Gerard Jones Mgmt For For For Elect George MacKenzie Mgmt For For For Elect Edna Morris Mgmt For For For 2 Ratification of Auditor Mgmt For For For Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP 896239100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Mark Peek Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For For For Brown Capital Management Mid-Cap Fund Waters Corporation Ticker Security ID: Meeting Date Meeting Status WAT CUSIP 941848103 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Bekenstein Mgmt For For For Elect Michael Berendt Mgmt For For For Elect Douglas Berthiaume Mgmt For For For Elect Edward Conard Mgmt For For For Elect Laurie Glimcher Mgmt For For For Elect Christopher Kuebler Mgmt For For For Elect William Miller Mgmt For For For Elect JoAnn Reed Mgmt For For For Elect Thomas Salice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Whole Foods Market, Inc. Ticker Security ID: Meeting Date Meeting Status WFMI CUSIP 966837106 03/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Elstrott Mgmt For For For Elect Gabrielle Greene Mgmt For For For Elect Hass Hassan Mgmt For For For Elect Stephanie Kugelman Mgmt For For For Elect John Mackey Mgmt For For For Elect Jonathan Seiffer Mgmt For For For Elect Morris Siegel Mgmt For For For Elect Jonathan Sokoloff Mgmt For For For Elect Ralph Sorenson Mgmt For For For Elect William Tindell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against Against For 4 Shareholder Proposal Regarding Removal of Directors ShrHldr Against Against For 5 Shareholder Proposal Regarding Proponent Engagement Process ShrHldr Against Against For 6 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Nottingham Investment Trust II By: (Signature and Title) /s/ Douglas S. Folk Douglas S. Folk President and Principal Executive Officer, EARNEST Partners Fixed Income Trust Date: August 27, 2010 By: (Signature and Title) /s/ Keith A. Lee Keith A. Lee Trustee, The Nottingham Investment Trust II Vice President and Principal Executive Officer, The Brown Capital Management Small Company Fund, The Brown Capital Management International Equity Fund, and The Brown Capital Management Mid-Cap Fund Date: August 16, 2010
